DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/08/2019, 11/05/2021 and 11/05/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Priority
	Acknowledgment is made of applicant's claim for foreign priority based on application CN201710892977.2 filed in China on 09/27/2017. A certified copy of the Chinese patent application has been received.
  Claim Objections
Preamble of claim 1 is missing transition phrase “comprising:” Proper correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1,  6 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claims 1 and 6 recite the limitation "the secure core" in the claim.  There is insufficient antecedent basis for this limitation in the claims. Examiner for the sake of examination interpreted the secure core as the virtual secure core. Proper correction is required.
Claims 2-5 and 7-20 are also rejected based on the claims dependencies from claims 1 and 6 respectively.

Claims 7-20 are directly or indirectly depending form method claim 6; however the claims are written as depending from a system (microcode signature security system) and further define the system instead of further limiting steps of the method. For example, claims 12 and 13 are defining a system and not a method. Proper correction is required. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The prior art of record (in particular, Gupta; Apoorv et al. US 20170091458 A1, Barner; Craig et al. US 20120216050 A1, Brown; John R. et al. US 9367692 B2, Roth; Gregory Branchek et al. US 10079681 B1, Roth; Gregory Branchek et al. US 9491111 B1,   TOKUMOTO; Yoko US 20150143352 A1, Surdu; Oleksii US 20180032733 A1, Zimmer; Vincent J. et al. US 20160070932 A1, SMITH; NED M. et al. US 20130347058 A1, “starting the normal operating system after the hardware equipment is started; acquiring the signature-encrypted microcode file and outputting the signature-encrypted microcode file and a switching signal by the normal operating system; receiving the switching signal and starting the AMENDMENT5IPWELAMP01 monitor mode by the microprocessor to start the secure operating system; receiving the signature- encrypted microcode file, performing signature verification on the signature-encrypted microcode file” and similar limitations of independent claim 6 in combination with the other claimed features as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493